                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DANIELLE BORCHERT,

                    Plaintiff,
                                                   Case No. 19-cv-310-pp
      v.

ANDREW M. SAUL,

                    Defendant.


    ORDER GRANTING STIPULATED MOTION FOR AWARD UNDER THE
           EQUAL ACCESS TO JUSTICE ACT (DKT. NO. 27)


      On May 22, 2021, the parties filed a stipulated motion, asking the court

to enter an order awarding attorneys’ fees under the Equal Access to Justice

Act. Dkt. No. 27.

      The court GRANTS the stipulated motion for award under the EAJA.

Dkt. No. 27. The court ORDERS that the defendant shall pay to the plaintiff an

award of attorneys’ fees in the amount of $8,199.67, in full satisfaction and

settlement of any and all claims the plaintiff may have in this case under the

EAJA. The court awards these fees to the plaintiff, not the plaintiff’s attorney,

and under Astrue v. Ratliff, 560 U.S. 586 (2010), the United States may offset

the award to satisfy pre-existing debts that the litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to




                                         1
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 24th day of May, 2021.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       2
